DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 9/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The disclosure is objected to because of the following informalities: please update the priority statement at the beginning of the Specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the display information tags" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the plurality of display information tags".
Claim 1 recites the limitation "the rows of display information tags" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the at least two rows of display information tags".
Claim 1 recites the limitation "the display information tags" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the plurality of display information tags".
Claim 1 recites the limitation "the composite substrate" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the composite substrate row".
Claim 1 recites the limitation "the first spaced intervals" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the one or more first spaced intervals".
Claim 1 recites the limitation "the display information tags" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the plurality of display information tags".
Claim 1 recites the limitation "the composite substrate" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the composite substrate row".
Claim 1 recites the limitation "the second spaced intervals" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the one or more second spaced intervals".
Claim 1 recites the limitation "the display information tags" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the plurality of display information tags".
Claim 2 recites the limitation "the composite substrate rows" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “composite substrate rows”
Claim 2 recites the limitation "the display information tags" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the plurality of display information tags".
Claim 2 recites the limitation "the display information tags" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the plurality of display information tags".
Claim 2 recites the limitation "the composite substrate row" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the composite substrate rows”.
Claim 2 recites the limitation "the composite substrate row" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the composite substrate rows”.
Claim 5 recites the limitation "the first spaced intervals" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the one or more first spaced intervals".
Clarification and/or correction required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
September 22, 2022